

STOCKHOLDERS AGREEMENT
AGREEMENT, dated as of May 1, 2018 among Mark E. Jones, Robyn Jones, Michael C.
Colby, Jeffrey Saunders, The Mark and Robyn Jones Descendants Trust 2014, The
Lanni Elaine Romney Family Trust 2014, The Lindy Jean Langston Family Trust
2014, The Camille LaVaun Peterson Family Trust 2014, The Desiree Robyn Coleman
Family Trust 2014, The Adrienne Morgan Jones Family Trust 2014, The Mark Evan
Jones, Jr. Family Trust 2014, Serena Jones, Lanni Romney, Lindy Langston,
Camille Peterson, Desiree Coleman, Adrienne Jones, Mark E. Jones, Jr., The Colby
2014 Family Trust, The Preston Michael Colby 2014 Trust, The Lyla Kate Colby
2014 Trust and Texas Wasatch Insurance Partners, L.P. (each, together with his,
her or its permitted transferees pursuant to Section 8.02(c) of the Amended and
Restated Limited Liability Company Agreement of Goosehead Financial, LLC, a
“Holder,” and together, the “Holders”) and Goosehead Insurance, Inc. (“Pubco”).
WHEREAS, Pubco intends to consummate an initial public offering (the “IPO”) of
its Class A Common Stock, par value $0.01 per share (“Class A Common Stock”);
WHEREAS, in connection with the IPO, Pubco will become the managing member of
Goosehead Financial, LLC (the “Company”) and, pursuant to a reorganization
agreement, immediately prior to the IPO, the Holders and the other holders of
equity in the Company will receive new units (the “LLC Units”) in the Company,
with the exception of Pubco and its wholly-owned subsidiaries, and an equivalent
number of shares of Class B Common Stock, par value $0.01 per share, of Pubco
(the “Class B Common Stock,” and together with the Class A Common Stock, the
“Common Stock”); and
WHEREAS, the Holders desire to effect an agreement that during any period
following the completion of the IPO where the Holders meet the Substantial
Ownership Requirement (as defined below), approval by the Holders will be
required for certain corporate actions and the Holders will have certain
designation rights with respect to nominees to the Board of Directors (as
defined below).
NOW, THEREFORE, the parties hereto agree as follows:
Article 1
STOCKHOLDER RIGHTS AND RESTRICTIONS
Section 1.01    . Approval for Certain Corporate Actions. Until the Substantial
Ownership Requirement is no longer met, Pubco shall not permit the occurrence of
the following matters relating to Pubco without first receiving the approval of
the Holders holding a majority of the shares of Class B Common







--------------------------------------------------------------------------------




Stock held by the Holders as evidenced by a written resolution or consent in
lieu thereof:
(a)    any transaction or series of related transactions resulting in the
merger, consolidation or sale of all, or substantially all, of the assets of the
Company and its subsidiaries, or any acquisition or disposition of any asset for
consideration in excess of 15% of the Total Assets (as defined below) of Pubco
and its subsidiaries;
(b)    any issuance of equity securities, or any other ownership interests, of
Pubco or any of its subsidiaries, other than under any equity incentive plan
that has received the prior approval of the Board of Directors, for
consideration exceeding $50 million;
(c)    any amendments to the certificate of incorporation or bylaws of Pubco;
(d)    entering into any material new line of business (other than natural
extensions of the business of Pubco and its subsidiaries) or making any material
modification to the scope of Pubco’s business;
(e)    any change in the size of the Board of Directors;
(f)    any hiring, termination, replacement, compensation, benefits or other
significant decisions relating to the Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer, General Counsel or Controller, including
entering into new employment agreements or modifying existing employment
agreements, adopting or modifying any plans relating to any incentive securities
or employee benefit plans or granting incentive securities or benefits to any
such individuals under any existing plans; or
(g)    any agreement or commitment with respect to any of the foregoing.
Section 1.02    . Composition of the Board. Until the Substantial Ownership
Requirement is no longer met, the Holders holding a majority of the shares of
Class B Common Stock held by the Holders may, by means of a written resolution
or consent in lieu thereof, designate the nominees for a majority of the members
of the Board of Directors, including the Chair of the Board of Directors.
Section 1.03    . Transfers. No Holder shall sell, transfer or otherwise dispose
of Class B Common Stock, except for transfers (i) pursuant to a Disposition
Event (as such term is defined in the certificate of incorporation of Pubco)
pursuant to Section 8.02(a) of the Amended and Restated Limited Liability
Company Agreement of the Company; (ii) as approved in writing pursuant to
Section 8.02(b) of the Amended and Restated Limited Liability Company Agreement
of the Company or (iii) to a permitted transferee pursuant to


2



--------------------------------------------------------------------------------




Section 8.02(c) of the Amended and Restated Limited Liability Company Agreement
of the Company.
ARTICLE 2    
REPRESENTATIONS AND WARRANTIES OF THE HOLDERS
Section 2.01    . Corporation Authorization. Each Holder that is not a natural
person represents and warrants to each of the other Holders and Pubco that such
Holder is validly organized and existing under the laws of its state of
organization and has all requisite power and authority to execute and deliver
this Agreement, to perform fully its obligations hereunder and to consummate the
transactions contemplated hereby, and that this Agreement constitutes the valid
and binding agreement of such Holder.
Section 2.02    . Non-Contravention. Each Holder represents and warrants to each
of the other Holders and Pubco that the execution, delivery and performance by
such Holder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) if such Holder is not a natural
person, contravene or conflict with, or constitute a violation of, any
organizational documents of such Holder; (ii) contravene or conflict with, or
constitute a violation of, any material applicable law or any material agreement
or order binding on such Holder; or (iii) result in the imposition of any Lien
(as defined below) on any asset of such Holder.
Section 2.03    . Ownership of Shares of Common Stock. Each Holder represents
and warrants to each of the other Holders and Pubco that such Holder is the
record and beneficial owner of all of the shares of Common Stock owned by them
on the date hereof, and that the shares of Common Stock owned by them on the
date hereof are owned free of any and all liens, charges, security interests,
options, claims, mortgages, pledges, proxies, voting trusts or agreements,
obligations, understandings or arrangements or other restrictions on title or
transfer of any nature whatsoever (collectively, “Liens”) and any other
limitation or restriction (including any restriction on the right to vote or
otherwise dispose of the shares of Common Stock), other than transfer
restrictions under applicable securities laws. None of the shares of Common
Stock is subject to any voting trust or other agreement or arrangement with
respect to the voting of such shares of Common Stock.
ARTICLE 3    
REPRESENTATIONS AND WARRANTIES OF PUBCO
Pubco represents and warrants to each Holder that:
Section 3.01    . Corporation Authorization. Pubco has been duly incorporated
and is validly existing under the laws of its state of incorporation and


3



--------------------------------------------------------------------------------




has all requisite corporate power and authority to execute and deliver this
Agreement, to perform fully its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement constitutes the valid and
binding agreement of Pubco.
Section 3.02    . Non-Contravention. The execution, delivery and performance by
Pubco of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) contravene or conflict with, or constitute a
violation of, the organizational documents of Pubco; (ii) contravene or conflict
with, or constitute a violation of, any material applicable law or any material
agreement or order binding on Pubco; or (iii) result in the imposition of any
Lien on any asset of Pubco.
ARTICLE 4    
MISCELLANEOUS
Section 4.01    . Other Definitional and Interpretative Provisions. Unless
specified otherwise, in this Agreement the obligations of any party consisting
of more than one person are joint and several. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles,
Sections, Exhibits and Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person (as defined below) include
the successors and permitted assigns of that Person. References from or through
any date mean, unless otherwise specified, from and including or through and
including, respectively.
Section 4.02    . Additional Definitions.
(a)    “Board of Directors” means the Board of Directors of Pubco.


4



--------------------------------------------------------------------------------




(b)    “Organization” means any corporation, partnership, joint venture or
enterprise, limited liability company, unincorporated association, trust,
estate, governmental entity or other entity or organization, and shall include
the successor (by merger or otherwise) of any entity or organization.
(c)    “Person” means any natural person or Organization.
(d)    “Substantial Ownership Requirement” means the beneficial ownership (as
such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act) by the
Holders collectively, of shares of Common Stock representing at least ten
percent (10%) of the issued and outstanding shares of Common Stock.
(e)    “Total Assets” of any Person means the consolidated total assets of such
Person and its subsidiaries, as determined in accordance with U.S. generally
accepted accounting principles, as shown on such Person’s most recent balance
sheet.
Section 4.03    . Further Assurances. Each party to this Agreement, at any time
and from time to time upon the reasonable request of another party to this
Agreement, shall promptly execute and deliver, or cause to be executed and
delivered, all such further instruments and take all such further actions as may
be reasonably necessary or appropriate to confirm or carry out the purposes and
intent of this Agreement.
Section 4.04    . Expenses. All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.
Section 4.05    . Assignment. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other parties hereto, other than a transfer to (i) in the case of
any Holder that is not a natural person, any Person that is an affiliate of such
Holder, and (ii) in the case of any Holder that is a natural person, (A) any
Person to whom Class B Common Stock are Transferred from such Holder (1) by will
or the laws of descent and distribution or (2) by gift without consideration of
any kind; provided that, in the case of clause (2), such transferee is the
spouse, the lineal descendant, sibling, parent, heir, executor, administrator,
testamentary trustee, legatee or beneficiary of such Holder, (B) a trust that is
for the exclusive benefit of such Holder or its permitted transferees under (A)
above or (C) any institution qualified as tax-exempt under Section 501(c)(3) of
the Code.
Section 4.06    . Governing Law. This Agreement shall be governed by, construed
and enforced in accordance with the law of the State of Delaware, without regard
to the conflicts of law rules of such state.


5



--------------------------------------------------------------------------------




Section 4.07    . Consent to Jurisdiction. The parties hereto agree that any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the Delaware Chancery Court, and that
any cause of action arising out of this Agreement shall be deemed to have arisen
from a transaction of business in the State of Delaware, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.
Section 4.08    . WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 4.09    . Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (a) the
remainder of this Agreement and the application of such provision to other
persons, entities or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
Section 4.10    . Counterparts. This Agreement may be executed (including by
facsimile transmission) with counterpart pages or in one or more counterparts,
each of which shall be deemed an original and all of which shall, taken
together, be considered one and the same agreement, it being understood that
both parties need not sign the same counterpart.
Section 4.11    . Entire Agreement. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes all prior
and contemporaneous agreements and understanding, both oral and written, among
the parties hereto with respect to the subject matter hereof


6



--------------------------------------------------------------------------------




Section 4.12    . Amendments; Waiver Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective.
Section 4.13    . Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement is
not performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof in addition to any other
remedy to which they are entitled at law or in equity.
Section 4.14    . IPO Closing; Termination. This Agreement will automatically
terminate and be of no force and effect if the closing of the IPO does not occur
on or before May 1, 2018. This agreement will automatically terminate and be of
no force and effect when the Substantial Ownership Requirement is no longer met.






7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.






GOOSEHEAD INSURANCE, INC.
By:
/s/ P. Ryan Langston
 
Name:
P. Ryan Langston
 
Title:
Authorized Officer





MARK E. JONES
By:
/s/ Mark E. Jones



ROBYN JONES
By:
/s/ Robyn Jones





MICHAEL C. COLBY
By:
/s/ Michael C. Colby





JEFFREY SAUNDERS
By:
/s/ Jeffrey Saunders



[Signature Page to the Stockholders Agreement]

--------------------------------------------------------------------------------








THE MARK AND ROBYN JONES DESCENDANTS TRUST 2014
By:
/s/ Mark E. Jones
 
Name:
Mark E. Jones
 
Title:
Trustee





LANNI ELAINE ROMNEY FAMILY TRUST 2014
By:
/s/ Mark E. Jones
 
Name:
Mark E. Jones
 
Title:
Trustee





LINDY JEAN LANGSTON FAMILY TRUST 2014
By:
/s/ Mark E. Jones
 
Name:
Mark E. Jones
 
Title:
Trustee





CAMILLE LAVAUN PETERSON FAMILY TRUST 2014
By:
/s/ Mark E. Jones
 
Name:
Mark E. Jones
 
Title:
Trustee





DESIREE ROBYN COLEMAN FAMILY TRUST 2014
By:
/s/ Mark E. Jones
 
Name:
Mark E. Jones
 
Title:
Trustee







[Signature Page to the Stockholders Agreement]

--------------------------------------------------------------------------------




ADRIENNE MORGAN JONES FAMILY TRUST 2014
By:
/s/ Mark E. Jones
 
Name:
Mark E. Jones
 
Title:
Trustee





MARK EVAN JONES, JR. FAMILY TRUST 2014
By:
/s/ Mark E. Jones
 
Name:
Mark E. Jones
 
Title:
Trustee



SERENA JONES
By:
/s/ Serena Jones





LANNI ROMNEY
By:
/s/ Lanny Romney





LINDY LANGSTON
By:
/s/ Lindy Langston







CAMILLE PETERSON
By:
/s/ Camille Peterson



[Signature Page to the Stockholders Agreement]

--------------------------------------------------------------------------------






DESIREE COLEMAN
By:
/s/ Desiree Coleman





ADRIENNE JONES
By:
/s/ Adrienne Jones





MARK E. JONES, JR.
By:
/s/ Mark E. Jones, JR.





COLBY 2014 FAMILY TRUST
By:
/s/ Michael C. Colby
 
Name:
Michael C. Colby
 
Title:
Trustee













PRESTON MICHAEL COLBY 2014 TRUST
By:
/s/ Michael C. Colby
 
Name:
Michael C. Colby
 
Title:
Trustee



[Signature Page to the Stockholders Agreement]

--------------------------------------------------------------------------------








LYLA KATE COLBY 2014 TRUST
By:
/s/ Michael C. Colby
 
Name:
Michael C. Colby
 
Title:
Trustee





TEXAS WASATCH INSURANCE PARTNERS, L.P.
By Texas Wasatch Insurance Holdings Group, LLC, its General Partner
By:
/s/ Mark E. Jones
 
Name:
Mark E. Jones
 
Title:
Authorized Signatory, Texas Wasatch Insurance Holding Group, LLC











[Signature Page to the Stockholders Agreement]